Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/02/2021 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. 

Claims 14, 16, 19-21, 24 and 37 are rejected under 35 U.S.C. 103 as being unpatentable over Ihle et al. (US 2016/0299011 A1) in view of Alexander (US 5,661,882 A) and Umeda et al. (US 2012/0300355 A1).
Regarding independent claim 14: Ihle teaches (e.g., Figs. 1A-1J) a multi-layered component comprising: 
an inert ceramic substrate comprising a ceramic ([0049] and [0051]: ceramic layer 6 is not the active substrate; the ceramic acts more like a passivation packaging); and
at least one functional ceramic comprising a HTCC (high temperature co-fired ceramics) ceramic ([0032], [0049] and [0051]: NTC sensor elements 50 becomes NTC sensor elements 51 and 52 comprising a ceramic of the type high temperature co-fired ceramics, HTCC), 
wherein the functional ceramic (50/51/52) is completely enclosed by the ceramic substrate (6).
Ihle does not expressly teach that 
an inert ceramic substrate comprising a LTCC (low temperature co-fired ceramics), and 
wherein an overall shape of the functional ceramic is non-ideal spherical grain-shaped, spherical, disk-shaped or elliptical.

It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date to include in the device of Ihle, the inert ceramic substrate comprising a LTCC (low temperature co-fired ceramics), as taught by Alexander, so as to reduce the thermal process during packaging and ensure that the functional device is not damaged during manufacturing.
Ihle as modified by Alexander does not expressly teach that an overall shape of the functional ceramic is non-ideal spherical, spherical or elliptical.
Umeda teaches (e.g., Fig. 2, first embodiment) a multi-layered component comprising a functional ceramic ([0026]: 10/20),
Umeda further teaches that an overall shape of the functional ceramic  ([0081], [0085], [0089]-[0090] and [0092]: 8) is non-ideal spherical, spherical or elliptical ([0081], [0085], [0089]-[0090] and [0092]: the functional ceramic is non-ideal spherical shape, as shown in Fig. 2). 
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date to include in the device of Ihle as modified by Alexander, the functional ceramic being non-ideal spherical shape or elliptical, as taught by Umeda, for its well-known shape and obtained by a well-known method, as being a suitable shape for ceramic functional layers.
Furthermore, it would have been obvious to one of ordinary skill in the art because all the claimed elements were known in the prior art and one skilled in the art 
Regarding claim 16: Ilhe, Alexander and Umeda teach the claim limitation of the multi-layered component according to claim 14, on which this claim depends,
wherein the multi-layered component comprises a plurality of functional ceramics (Ilhe: [0051]: plurality of functional ceramics 51 and 52).
Regarding claim 19: Ilhe, Alexander and Umeda teach the claim limitation of the multi-layered component according to claim 14, on which this claim depends. 
Ihle as modified by Umeda does not expressly teach that the functional ceramic comprises a varistor. 
Alexander teaches (e.g., Fig. 2) a multi-layered component comprising a functional ceramic (Col. 1, Lines 52-55 and Col. 5, Lines 46-47: 125).
It would have been obvious to a person of ordinary skill at the time of the effective filing date to include in the device of Ihle as modified by Umeda, the functional ceramic comprising a varistor, as taught by Alexander, for the purpose of providing a greater device protection to a monolithic integrated circuit having a greater capability to function in high voltage environment and a faster response in a case of electrostatic discharge.
Regarding claim 20: Ilhe, Alexander and Umeda teach the claim limitation of the multi-layered component according to claim 14, on which this claim depends, 
wherein the ceramic substrate comprises internal electrodes (Ilhe: [0051]: 211/212) for electrically contacting the functional ceramic (Ilhe: 51/52). 
Regarding claim 21: Ilhe, Alexander and Umeda teach the claim limitation of the multi-layered component according to claim 20, on which this claim depends, 
wherein the ceramic substrate comprises a cutout (Ilhe: [0051]: ceramic substrate 6 comprises cutout 110) in which the functional ceramic is arranged, and 
wherein the internal electrodes extend as far as an edge of the cutout (Ilhe: the internal electrodes 211/212 extend to the edge of the cutout 110).
Regarding claim 24: Ilhe, Alexander and Umeda teach the claim limitation of the multi-layered component according to claim 20, on which this claim depends, 
the internal electrodes respectively have a constriction in a region of a feed to the functional ceramic (Ilhe: Fig. 1J, internal electrodes are constricted and cannot touch each other in region of functional ceramic 51/52). 
Regarding claim 37: Ilhe, Alexander and Umeda teach the claim limitation of the multi-layered component according to claim 14, on which this claim depends, 
the functional ceramic comprises an NTC (negative temperature coefficient) ceramic or a PTC (positive temperature coefficient) ceramic (Ihle: [0051]: NTC ceramic; ceramic sensor material 50 becomes NTC sensor elements 51 and 52 during the sintering).

Claims 17 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Ihle et al. (US 2016/0299011 A1) in view of Alexander (US 5,661,882 A) and Umeda et al. (US 2012/0300355 A1) as applied above and further in Choi et al. (US 2009/0108984 A1).
Regarding claim 17: Ilhe, Alexander and Umeda teach the claim limitation of the multi-layered component according to claim 16, on which this claim depends.
Ilhe as modified by Alexander and Umeda does not expressly teach that
wherein the functional ceramics have different coefficients of expansion and/or different sintering temperatures.
Choi teaches (e.g., Fig. 3) multi-layered component comprising functional ceramics ([0087] and [0089]: 200 and 200a), 
wherein the functional ceramics have different coefficients of expansion and/or different sintering temperatures ([0087] and [0089]: functional ceramics 200 and 200a have different electrical characteristics and different material composition; the functional ceramics require different firing temperatures; this is understood as different sintering temperatures in the process of forming ceramic devices).
Choi further teaches that the first functional ceramic sheet may be formed into one of a varistor and a thermistor, and the second functional ceramic sheet may be formed into a resistor ([0050]).
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date to include in the device of Ilhe as modified by Alexander and Umeda, the  functional ceramics having different coefficients of expansion and/or different sintering temperatures, as taught by Choi, so as to yield the predictable results 
Regarding claim 29: Ilhe, Alexander and Umeda teach the claim limitation of the multi-layered component according to claim 20, on which this claim depends,
a second functional ceramic (Ihle: [0003] and [0051]: configured 51) embedded in the ceramic substrate (Ihle: 6),
and wherein the second functional ceramic is configured as an NTC thermistor (Ihle: [0003] and [0051]: configured as an NTC thermistor).
Ihle as modified by Alexander does not expressly teach that the multi-layered component further comprises
a first functional ceramic embedded in the ceramic substrate and spatially separated from the second functional ceramic, 
wherein the first functional ceramic is configured as a varistor chip.
Choi teaches (e.g.. Fig. 3) a multi-layered component comprising a ceramic substrate 
a first functional ceramic ([0087]: 200) embedded in a substrate ([0087]) and spatially separated from a second functional ceramic ([0087]-[0088]: 200a), 
wherein the first functional ceramic is configured as a varistor chip ([0083]: varistor).
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date to include in the device of Ihle as modified by Alexander and Umeda, the first functional ceramic embedded in the ceramic substrate and spatially separated from the second functional ceramic, wherein the first functional ceramic is .

Claims 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over Ihle et al. (US 2016/0299011 A1) in view of Alexander (US 5,661,882 A) and Umeda et al. (US 2012/0300355 A1) as applied above and further in view of Ahn et al. (US 6,087,923 A).
Regarding claim 22: Ilhe, Alexander and Umeda teach the claim limitation of the multi-layered component according to claim 20, on which this claim depends, 
Ilhe as modified by Alexander does not expressly teach that
the functional ceramic comprises external contacts being formed at outer surfaces of the functional ceramic, and 
wherein the internal electrodes are electrically conductively connected to the external contacts. 
Ahn teaches (e.g., Fig. 15) a multi-layered component comprising internal electrodes (Col. 38-50: 24f and 25f),
wherein the internal electrodes (Col. 7, Lines 38-50: 24f and 25f) are electrically conductively connected to the external contacts (Col. 7, Lines 38-50: 23).
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date to include in the device of Ilhe as modified by Alexander and Umeda, the internal electrodes electrically conductively connected to the external 
Regarding claim 23: Ilhe, Alexander and Umeda teach the claim limitation of the multi-layered component according to claim 20, on which this claim depends.
Ilhe as modified by Alexander does not expressly teach that
external electrodes are arranged at opposite side surfaces of the ceramic substrate for electrically contacting the multi-layered component, and wherein the external electrodes are electrically connected alternately to the internal electrodes of a different polarity.
Ahn teaches (e.g., Fig. 15) a multi-layered component comprising ceramic substrate (Col. 8, Lines 1-17 and Col. 7, Lines 38-50: 12/12a) and internal electrodes (Col. 7, Lines 38-50: 24f and 25f),
external electrodes (Col. 7, Lines 38-50: 23) are arranged at opposite side surfaces of the ceramic substrate (Col. 8, Lines 1-17 and Col. 7, Lines 38-50: 12/12a) for electrically contacting the multi-layered component (Col. 8, Lines 1-17 and Col. 7, Lines 38-50: 12/12a),
and wherein the external electrodes (Col. 7, Lines 38-50: 23) are electrically connected alternately to the internal electrodes (24f and 25f) of a different polarity (Col. 8, Lines 1-17 and Col. 7, Lines 38-50; inherent in device electrodes for varistors).
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date to include in the device of Ilhe as modified by Alexander and Umeda the external electrodes arranged at opposite side surfaces of the ceramic substrate for electrically contacting the multi-layered component, and wherein the .

Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Ihle et al. (US 2016/0299011 A1) in view of Alexander (US 5,661,882 A) and Umeda et al. (US 2012/0300355 A1) as applied above and further in view of Feichtinger et al., Hereinafter, Feichtinger220 (US 2011/0299220 A1).
Regarding claim 25: Ilhe, Alexander and Umeda teach the claim limitation of the multi-layered component according to claim 20, on which this claim depends. 
Ilhe as modified by Alexander does not expressly teach that
the internal electrodes respectively have a web or a web-shaped connection region for electrically contacting the functional ceramic.
Feichtinger220 teaches (e.g., Figs. 6A-6B) a multi-layered component comprising internal electrodes ([0074]-[0075]: 7/8/9/10/), 
wherein the internal electrodes respectively have a web or a web-shaped connection region for electrically contacting a functional ceramic ([0074]-[0075]: 7/8/9/10/).
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date to include in the device of Ilhe as modified by Alexander, the internal electrodes respectively have a web or a web-shaped connection region for electrically contacting the functional ceramic, as taught by Feichtinger220, so as to increase the flexibility to connect the device to various devices.
.

 Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Ihle et al. (US 2016/0299011 A1) in view of Alexander (US 5,661,882 A) and Umeda et al. (US 2012/0300355 A1) as applied above and further in view of Ikeda et al. (US 2013/0201585 A1).
Regarding claim 26: Ilhe, Alexander and Umeda teach the claim limitation of the multi-layered component according to claim 14, on which this claim depends, 
Ihle as modified by Alexander does not expressly teach that the functional ceramic is configured as an ESD (electrostatic discharge) protection element.
Ikeda teaches (e.g., Fig. 8 and Fig. 19, [0066] and [0077]: third preferred embodiment of the present invention) a multi-layered component comprising a functional ceramic ([0135] and [0161]-[0162]), 
wherein the functional ceramic is configured as an ESD (electrostatic discharge) protection element ([0135] and [0161]-[0162]: 600).

Note that Umeda teaches the functional ceramic configured as an ESD (electrostatic discharge) protection element ([0081]).

Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Ihle et al. (US 2016/0299011 A1) in view of Alexander (US 5,661,882 A) and Umeda et al. (US 2012/0300355 A1) as applied above and further in view of Collins (US 2005/0184387 A1).
Regarding claim 27: Ilhe, Alexander and Umeda teach the claim limitation of the multi-layered component according to claim 20, on which this claim depends. 
Ihle as modified by Alexander and Umeda does not expressly teach that the multilayered component comprising: 
a LED (light-emitting diode), 
wherein the ceramic substrate comprises external contacts for electrically contacting the multi-layered component, and 
wherein the LED is electrically conductively connected to the external contacts of the ceramic substrate. 
Collins teaches (e.g., Fig. 3) a multi-layered component comprising a ceramic substrate ([0024]: 40)

wherein the ceramic substrate comprises external contacts ([0026]: 22/42/14) for electrically contacting the multi-layered component ([0023]), and 
wherein the LED is electrically conductively connected to the external contacts of the ceramic substrate ([0030] and [0026]). 
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date to include in the device of Ihle as modified by Alexander and Umeda, the LED electrically conductively connected to the external contacts of the ceramic substrate, so as to avoid destroying the LED due to electrostatic discharge ( ESD), and this improve the LED reliability.

Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Ihle et al. (US 2016/0299011 A1) in view of Alexander (US 5,661,882 A), Umeda et al. (US 2012/0300355 A1) and Collins (US 2005/0184387 A1) as applied above and further in view of Kim et al. (US 2010/0098905 A1).
Regarding claim 28: Ilhe, Alexander, Umeda and Collins teach the claim limitation of the multi-layered component according to claim 27, on which this claim depends. 
Ihle as modified by Alexander and Umeda does not expressly teach that 
the ceramic substrate comprises plated-through holes completely penetrating through the ceramic substrate, 
wherein the plated-through holes respectively are electrically conductively connected to one of the external contacts, and 

Kim teaches (e.g., Figs. 1-3) a multi-layered component comprising a ceramic substrate ([0031]: G) and internal electrodes ([0040]: 110/120),
wherein the ceramic substrate ([0031]: G) comprises plated-through holes ([0041]: 150) completely penetrating through the ceramic substrate (Fig. 3, G), 
wherein the plated-through holes respectively are electrically conductively connected to one of external contacts ([0040]: 130), and 
wherein the internal electrodes ([0040]: 110/120) respectively are electrically conductively connected to the plated-through holes (150). 
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date to include in the device of Ihle as modified by Alexander, Umeda and Collins, the ceramic substrate comprising plated-through holes completely penetrating through the ceramic substrate, wherein the plated-through holes respectively are electrically conductively connected to one of the external contacts, and wherein the internal electrodes respectively are electrically conductively connected to the plated-through holes, as taught by Kim, so as to reduce the interconnection interface between the internal electrodes and the external electrodes and thus reduce power consumption of the device in operation.

Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Ihle et al. (US 2016/0299011 A1) in view of Alexander (US 5,661,882 A), Umeda et al. (US 2012/0300355 A1) and Choi et al. (US 2009/0108984 A1) as applied above in view of Feichtinger et al., hereinafter Feichtinger983,  (US 2015/0144983 A1).
Regarding claim 30: Ilhe, Alexander, Umeda and Choi teach the claim limitation of the multi-layered component according to claim 29, on which this claim depends,
Ihle as modified by Alexander and Choi does not expressly teach that 
 the ceramic substrate has a thermal contact comprising a plated-through hole, and that the plated-through hole extends from a top side of the ceramic substrate as far as the second functional ceramic. 
Feichtinger983 teaches (e.g., Fig. 5) a multi-layered component comprising a ceramic substrate ([0006] and [0071]: LTCC ceramic),
 wherein the ceramic substrate has a thermal contact comprising a plated-through hole ([0043] and [0068]: 8), and 
wherein the plated-through hole ([0043] and [0068]: 8) extends from a top side of the ceramic substrate as far as the second functional ceramic ([0013], [0055] and [0067]: element 20 is a functional ceramic, in contrast to the exemplary embodiment shown in FIG. 1, the light-emitting diode device 1 comprises a further cavity 52; element 20 is varistor ceramic; [0071] and [0073]: carrier 2 is a LTCC ceramic).
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date to include in the device of Ihle as modified by Alexander, Umeda and Choi, the ceramic substrate having a thermal contact comprising a plated-through hole, and wherein the plated-through hole extends from a top side of the ceramic substrate as far as the second functional ceramic, as taught by Feichtinger983, so as .

Claims 31-34 and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Ihle et al. (US 2016/0299011 A1) in view of Alexander (US 5,661,882 A), Chikagawa (US 2007/0184251 A1) and Ikeda et al. (US 2013/0201585 A1), Umeda et al. (US 2012/0300355 A1).
Regarding independent claim 31: Ihle teaches (e.g., Figs. 1A-1J) a method for producing a multi-layered component, the method comprising: 
providing ceramic sheets having at least one cutout ([0049]: ceramic sheets 15/16 have cut out 120);
providing electrode structures ([0051]: 211) on at least one portion of the green sheets; 
introducing at least one functional ceramic ([0050]: 50) into the cutout, 
wherein the functional ceramic comprises a HTCC (high temperature co-fired ceramics) ceramic ([0032], [0049] and [0051]: NTC sensor elements 50 becomes NTC sensor elements 51 and 52 comprising a ceramic of the type high temperature co-fired ceramics, HTCC); 
providing cover sheets ([0049]: 25/36);
laminating and pressing the sheets to form a stack; sintering the stack ([0034]: laminate ceramics sintered to form a stack), 
wherein the green stack is sintered at a temperature ([0034]),

Ihle does not expressly teach that method comprises
LTCC (low temperature co-fired ceramics) green sheets,
introducing at least one sintered functional ceramic;
cover sheets in a green state;
sintering the green stack, 
wherein the green stack is sintered at a temperature that is below a sintering temperature of the functional ceramic, and 
providing external contacts at outer surfaces of the sintered green stack;
an overall shape of the sintered functional ceramic is non-ideal spherical, spherical or elliptical.
Alexander teaches (e.g., Fig. 2) a method for producing a multi-layered component, the method comprising
LTCC (low temperature co-fired ceramics) green sheets (Col. 5, Lines 40-62: 111),
(Electronic circuit structure 100 is similar to the structure of FIGS. 1 and 1A with the exception that the multiple layers of green LTCC dielectric tape 111 form the fully enclosed cavity 112, the method to form the device in Figs. 1A-1B, Col. 5, Lines 40-45; 
providing cover sheets in a green state (Col. 5, Lines 40-62: 131),
laminating and pressing the green sheets to form a green stack (Col. 5, Lines 15-26).
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date to include in the device of Ihle, the method of providing LTCC (low temperature co-fired ceramics) green sheets, cover sheets in a green state, sintering the green stack, as taught by Alexander, so as to reduce the thermal process during packaging and ensure that the functional device is not damaged by the heat generated during the manufacturing process.
Note that Ihle as modified by Alexander does teach the limitation “the green stack is sintered at a temperature that is below a sintering temperature of the functional ceramic”, by the disclosure of the green stack being of a LTCC material (Alexander, see above) and the functional device being of a HTCC, and the sintering temperature of the LTCC is below the sintering temperature of the HTCC (Ihle: [0018] and [0054]: material for the NTC sensor device is HTCC; in the case of a ceramic of the "LTCC" type, for example, at a temperature between 1100.degree. C. and 1300.degree. C., for example, between 1200.degree. C. and 1250.degree. C. Alternatively, the sintering can be performed, in the case of a ceramic of the "HTCC" type, at a temperature between 1600.degree. C. and 1700.degree. C).
Chikagawa teaches (e.g., Figs. 2A-2C) a method for producing a multi-layered component, the method comprising: 

It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date to include in the device of Ihle as modified by Alexander, the method comprising introducing at least one sintered functional ceramic, as taught by Chikagawa, so as to simplify the method of manufacturing the power electronic chip and thus increase device formation throughput.
Ikeda teaches (e.g., Figs. 8-9 and 19; [0066]-[0067] and [0077]: third embodiment) a method for producing a multi-layered component, the method comprising
providing external contacts ([0167]: 514 and 516) at outer surfaces of the sintered green stack ([0013] and [0155]-[0157]).
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date to include in the device of Ihle as modified by Alexander and Chikagawa, the method comprising providing external contacts at outer surfaces of the sintered green stack, as taught by Ikeda, so as to improve interconnection of protective devices with the electronic devices and this have a more robust device.
Note: the definitions of the acronyms LTCC and HTCC were kept; Examiner does not consider it inconsistent.
Umeda teaches (e.g., Fig. 2, first embodiment) a method of forming a multi-layered component comprising a functional ceramic ([0026]: 10/20),
Umeda further teaches that an overall shape of the functional ceramic ([0081], [0085], [0089]-[0090] and [0092]: 8) is non-ideal spherical, spherical or elliptical ([0081], 
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date to include in the device of Ihle as modified by Alexander, the functional ceramic being non-ideal spherical shape or elliptical, as taught by Umeda, for its well-known shape and obtained by a well-known method, as being a suitable shape for ceramic functional layers.
Furthermore, it would have been obvious to one of ordinary skill in the art because all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention. KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398 (2007). "If a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond that person's skill." Id.
Regarding claim 32: Ihle, Alexander, Chikagawa, Ikeda and Umeda teach the claim limitation of the method according to claim 31, on which this claim depends,
wherein the at least one cutout is provided by stamping or laser treating the green sheets (Ihle: [0038]: stamping out a plurality of openings in each of the first ceramic films). 
Regarding claim 33: Ihle, Alexander, Chikagawa, Ikeda and Umeda teach the claim limitation of the method according to claim 31, on which this claim depends.

providing spray granules, ceramic powder and/or green layers for producing the functional ceramic Alexander (Alexander: Col.5 , Lines 25-26, green electronic refers to electronic device made of green sheets, see device 125 of Fig. 2, Col. 5, Lines 46-50comprising stacked sheets),
wherein the spray granules, the ceramic powder and/or the green layers are subsequently sintered (Alexander: Col. 5, Lines 40-62; Electronic circuit structure 100 is similar to the structure of FIGS. 1 and 1A with the exception that the multiple layers of green LTCC dielectric tape 111 form the fully enclosed cavity 112, the method to form the device in Figs. 1A-1B, Col. 5, Lines 40-45; the method of forming device in Fig. 2 is thus similar; see method for Figs. 1A-1B: Col. 5, Lines 10-31). 
Regarding claim 34: Ihle, Alexander, Chikagawa, Ikeda and Umeda teach the claim limitation of the method according to claim 33, on which this claim depends.
 wherein the functional ceramic is sintered at a temperature of greater than or equal to 1000°C (Ihle: [0054]: at least 1600°C).
Regarding claim 36: Ihle, Alexander, Chikagawa, Ikeda and Umeda teach the claim limitation of the method according to claim 31, on which this claim depends. 
wherein the green stack is sintered at a temperature of less than or equal to 950°C and greater than or equal to 750°C (Ihle: Electronic circuit structure 100 is similar to the structure of FIGS. 1 and 1A with the exception that the multiple layers of green LTCC dielectric tape 111 form the fully enclosed cavity 112; similar method used for 
Ihle as modified by Alexander, Chikagawa Ikeda and Umeda teaches an overlapping range.
Applicant is reminded that a prima facie case of obviousness typically exists when the ranges of a claimed composition overlap the ranges disclosed in the prior art or when the ranges of a claimed composition do not overlap but are close enough such that one skilled in the art would have expected them to have the same properties. In re Peterson, 65 USPQ2d 1379 (CA FC 2003).
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date to adjust the temperature in the method of Ihle as modified by Alexander, Chikagawa, Ikeda and Umeda, and arrive at “wherein the green stack is sintered at a temperature of less than or equal to 900°C and greater than or equal to 750°C”, so as to tune the thermal process and optimize the device characteristics.

Claim 38 is rejected under 35 U.S.C. 103 as being unpatentable over Ihle et al. (US 2016/0299011 A1) in view of Alexander (US 5,661,882 A) and Umeda et al. (US 2012/0300355 A1) as applied above in view of Block et al. (US 2009/0035560 A1).
Regarding claim 38: Ihle, Alexander and Umeda teach the claim limitation of the multi-layered component according to claim 14, on which this claim depends.
Ihle as modified by Alexander and Umeda does not expressly teach that
the functional ceramic comprises a ferrite. 

It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date to include in the functional device of Ihle as modified by Alexander and Umeda, the functional ceramic comprises a ferrite, as taught by Block, for it is art recognized suitability as a functional ceramic material, so as to obtain predictable results of a more robust protective component.

Claim 39 is rejected under 35 U.S.C. 103 as being unpatentable over Ihle et al. (US 20160299011 A1) in view of Bultitude (US 2014/0232485 A1) and Umeda et al. (US 2012/0300355 A1).
Regarding independent claim 39: Ihle teaches (e.g., Figs. 1A-1J) a multi-layered component comprising: 
an inert ceramic substrate ([0049] and [0051]: ceramic layer 6 is not the active substrate; the ceramic acts more like a passivation packaging); and
at least one functional ceramic ([0032], [0049] and [0051]: functional ceramic 51 and 52),
wherein the functional ceramic (51/52) is completely enclosed by the ceramic substrate (6),
wherein the ceramic substrate comprises internal electrodes ([0051]: 211/212) for electrically contacting the functional ceramic (51/52).

Ihle does not expressly teach that the 
an overall shape of the functional ceramic is non-ideal spherical, spherical or elliptical shape,
wherein the internal electrodes respectively have a ridge connection region for electrically contacting a functional ceramic,
the ridge connection region being narrower in width than another region of the internal electrodes.
Bultitude teaches (e.g., Fig. 9) a multi-layered component comprising internal electrodes ([0084]: 26),
wherein the internal electrodes respectively have a ridge connection region ([0084]: 26), the ridge connection region being narrower in width than another region of the internal electrodes ([0084]).
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date to include in the device of Ihle, the internal electrodes respectively have a ridge connection region, the ridge connection region being narrower in width than another region of the internal electrodes, as taught by Bultitude, for the advantage of concentrating charge at a narrow portion of the closest approach of opposing electrodes at the narrowest portion; by concentrating the charge at the narrowest portion of the electrode the threshold voltage can be reduced, (Bultitude: [0084]). 

Umeda further teaches that an overall shape of the functional ceramic  ([0081], [0085], [0089]-[0090] and [0092]: 8) is non-ideal spherical, spherical or elliptical ([0081], [0085], [0089]-[0090] and [0092]: the functional ceramic is non-ideal spherical shape, as shown in Fig. 2). 
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date to include in the device of Ihle as modified by Alexander, the functional ceramic being non-ideal spherical shape or elliptical, as taught by Umeda, for its well-known shape and obtained by a well-known method, as being a suitable shape for ceramic functional layers.
Furthermore, it would have been obvious to one of ordinary skill in the art because all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention. KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398 (2007). "If a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond that person's skill." Id.

Response to Arguments


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HERVE-LOUIS Y ASSOUMAN whose telephone number is (571)272-2606.  The examiner can normally be reached on M-F: 08:30 AM-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVIENNE MONBLEAU can be reached on 571-272-1945.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  




/HERVE-LOUIS Y ASSOUMAN/Examiner, Art Unit 2826